Citation Nr: 0301588	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a dental disorder, 
including entitlement to Department of Veterans Affairs 
(VA) dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from October 1951 to October 
1953.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal of a November 1991 rating decision 
of the VA Regional Office (RO) in which the RO denied 
entitlement to service connection for a dental disorder 
for VA treatment purposes.  


FINDINGS OF FACT

1.  The evidence establishes that all of the veteran's 
teeth, other than those numbered 1, 18, 19 and 30, were 
extracted during service and were extracted more than 
180 days after he entered active duty.

2.  The preponderance of the competent and probative 
evidence of record indicates that the loss of the 
veteran's teeth was not due to combat wound or trauma, nor 
was he a prisoner of war.


CONCLUSIONS OF LAW

1.  The loss of the veteran's teeth, other than those 
numbered 1, 18, 19 and 30, was incurred in active service.  
38 C.F.R. § 3.381 (2002).  

2.  The requirements for entitlement to VA dental 
treatment for the loss of the teeth are not met.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.150, 17.161, Diagnostic Code 9913 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to dental 
treatment from VA because his teeth were extracted during 
service and he was issued a set of dentures.

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The pertinent law and regulations 
will then be set forth.  Finally, the Board will analyze 
the veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in September 2000 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA].

In this case, the RO informed the veteran of the evidence 
needed to substantiate his claim in April 2001 by 
informing him of the provisions of the VCAA in terms of 
VA's duty to notify him of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  In the April 2001 notice, the RO 
informed the veteran of the specific evidence required to 
establish entitlement to VA benefits for the claimed 
disorder, the information that he was required to submit, 
and the evidence that VA would obtain on his behalf.  The 
veteran responded to the April 2001 notice by stating that 
he had no evidence to submit.  

The RO provided the veteran a statement of the case in 
April 2002 in which the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
the benefit he sought, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  The statement of the case 
also included the provisions of 38 C.F.R. § 3.159 
regarding VA's responsibility to the veteran, and the 
veteran's obligation to provide information and evidence 
in support of his claim.

The RO notified the veteran that his case was being sent 
to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  

In this case, the RO has obtained the veteran's service 
medical records.  He denied having any other medical 
evidence that is relevant to his claim.  As will be shown 
below, the outcome of the veteran's claim is determined by 
the loss of his teeth documented during service.  The 
Board finds, therefore, that a current medical examination 
or medical opinion is not necessary to make a decision on 
the claim.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Dental claims

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(a) and (b) (2002).

In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2002).

The following principles apply to dental conditions noted 
at entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of 
active service. 

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service-connected. 

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service. 

(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during 
service. 

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service. 

38 C.F.R. § 3.381(d) (2002).

The following will not be considered service connected for 
treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; 
and 

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of 
active service. 

	38 C.F.R. § 3.381(e) (2002).

Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted 
after 180 days or more of active service.  38 U.S.C.A. 
§ 1712 (West 1991 & Supp. 2002); 38 C.F.R. § 3.381(f) 
(2002).

Rating dental disorders

Diagnostic Code 9913 for the loss of teeth due to the loss 
of substance of the mandible or maxilla shows that the 
criteria for a compensable disability rating is based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost 
masticatory surface cannot be restored, the diagnostic 
code provides a 40 percent disability rating for the loss 
of all teeth, 30 percent ratings for the loss of all upper 
teeth or all lower teeth, 20 percent ratings for the loss 
of all upper and lower posterior or upper and lower 
anterior teeth, and 10 percent ratings for the loss of all 
upper anterior or lower anterior teeth.  Where the loss of 
the masticatory surface can be restored by a suitable 
prosthesis, the loss of teeth is non-compensable.  These 
ratings apply only to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such 
loss is not considered disabling.  38 C.F.R. § 4.150 
(2002).

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the 
Chief, VA Dental Service, for the following categories:

Class I--those having a service-connected compensable 
dental disability or condition;

Class II(1)--those having a service-connected non-
compensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized the one-time correction of the service-
connected dental condition if they had the required days 
of service and make application for treatment within 
90 days of discharge;

Class II(2)--those having a service-connected non-
compensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place before October 1, 1981, 
may be authorized the one-time correction of the service-
connected dental condition if they had the required days 
of service and make application for treatment within one 
year of discharge;

Class II(a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" 
does not include the intended effects of treatment 
provided during service.  VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non-
compensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days;

Class II(c)--those who were prisoners of war for 90 days 
or more;

Class IIR (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA 
for non-compensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a 
rehabilitation program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or 
otherwise receiving care and services under Chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary.

38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 17.161 (2002).

Analysis

In September 2000 the veteran submitted an application for 
VA compensation benefits.  In describing the disease or 
injury for which the claim was made, he stated that he was 
submitting the application because he needed a set of 
dentures.  His claim was interpreted by the RO as a claim 
for dental treatment for loss of his teeth.  However, the 
Board believes that the veteran's claim encompasses 
entitlement to service connection for loss of teeth as 
well as entitlement to VA dental treatment.

The veteran's service medical records show that on 
entering service in October 1951 he was missing teeth 
numbered 1 (shown as No. 3 in January 1951), 18, 19 and 
30.  He was also found to have moderate gingivitis.  In 
July 1952 an impression was made for a full set of 
dentures, indicating that at that point in time all of his 
remaining teeth had been extracted.  The service medical 
records are silent for any complaints or clinical findings 
pertaining to a combat injury or trauma to the mouth or 
teeth, and the veteran does not claim otherwise.  On 
separation from active duty in October 1953 he was shown 
to be missing all of his teeth.

The veteran's service records do not reflect any combat, 
nor was he held as a prisoner of war at any time.  The 
veteran does not appear to contend otherwise.

In accordance with 38 C.F.R. § 3.381, the veteran is 
entitled to service connection for each tooth extracted 
more than 180 days after entering active duty.  Although 
the specific date on which his remaining teeth were 
extracted is not documented in his service medical 
records, presumably the teeth were extracted shortly 
before the impressions for dentures were made in July 
1952.  The veteran entered service in October 1951 which 
was over seven months (or over 180) days earlier.  The 
Board finds, therefore, that the veteran is entitled to 
service connection for the extraction of all teeth other 
than teeth numbered 1, 18, 19, and 30.  

Because the veteran is seeking VA treatment for the loss 
of his teeth, however, the analysis does not end there.

Pursuant to 38 C.F.R. § 4.150, the loss of teeth is 
compensable only if the loss is due to the loss of 
substance of the mandible or maxilla due to trauma or 
disease, such as osteomyelitis, and not due to loss of the 
alveolar process as a result of periodontal disease.  The 
veteran was found to have moderate gingivitis on entering 
service.  Moreover, there is no reference to trauma or 
other disease of the mandible or maxilla shown during 
service, and the veteran does not appear to so contend.  
Based on this set of facts, the Board concludes that the 
remainder of the veteran's teeth were removed for a reason 
other than trauma or disease of the mandible or maxilla.  
His service-connected loss of teeth is, therefore, to be 
rated as non-compensable per 38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

Because the veteran's dental disability is rated as non-
compensably disabling, the veteran is eligible for VA 
treatment for his teeth, including new dentures only if 
the teeth were lost due to combat wounds or service 
trauma, or if he was a prisoner of war.  He has no other 
service-connected disabilities, and is not receiving 
rehabilitation services.  See 38 C.F.R. § 17.161.  As 
previously stated, his service medical records are silent 
for any complaints or clinical findings related to a 
combat wound or trauma to the mouth, jaws, or teeth, and 
he does not claim otherwise.  In addition, there is no 
evidence indicating that he was held as a prisoner of war, 
nor does he so claim.  

Based on the evidentiary record, the Board finds that the 
veteran's loss of teeth was not due to combat wound or in-
service trauma, and that he was not a prisoner of war 
during service.  Because the statutory requirements for 
eligibility for VA dental treatment are not met, the Board 
concludes that the veteran is not entitled to VA treatment 
for his service-connected loss of teeth.

In summary, the evidence establishes that the veteran is 
entitled to service connection for the loss of teeth other 
than those numbered 1, 18, 19 and 30.  The appeal is 
allowed to that extent.  For reasons expressed by the 
Board above, the veteran is not entitled to VA treatment, 
including new dentures, for the loss of the teeth.


ORDER

Service connection for the loss of teeth other than those 
numbered 1, 18, 19 and 30 is granted.

Entitlement to VA treatment for the loss of teeth is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

